Citation Nr: 9929726	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel








INTRODUCTION

The veteran served on active duty from July  1968 to January 
1970.  The veteran also served with the Army National Guard 
from April 1981 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1994, the RO denied the claim of entitlement to 
service connection for PTSD.  

The issue on appeal was originally before the Board in August 
1997.  In August 1997, the Board determined that the veteran 
had submitted new and material evidence to reopen the claim 
of entitlement to service connection for PTSD.  The issue was 
then remanded by the Board for the RO to attempt to verify 
the veteran's claimed in-service stressors.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  A diagnosis of PTSD has not been linked to a verified 
stressor.  

3.  The medical evidence of record does not establish a clear 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.304(f) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that in June 
1969, the veteran was treated for acute onset of anxiety and 
paranoia.  The records do not evidence treatment for any 
wounds received in combat.  

The service personnel records associated with the claims file 
demonstrate that the veteran served in Vietnam from October 
1969 to January 1970.  He received the Vietnam Campaign Medal 
and the Vietnam Service Medal.  He did not receive any awards 
or decorations indicative of participation in combat.  His 
principal duty while stationed in Vietnam was power generator 
operator/mechanic.  

The veteran was hospitalized at a VA facility from January 
1989 to March 1989.  He was admitted complaining of 
depression and anger.  The pertinent discharge diagnoses were 
intermittent explosive disorder and passive aggressive 
personality disorder.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence diagnosis of and treatment 
for PTSD.  The only stressor reported in the outpatient 
treatment records was included on a February 1994 document 
wherein it was noted that the veteran reported witnessing 
dismembered soldiers being set on fire.  

A VA hospitalization record dated in June 1994 included an 
Axis I diagnosis of PTSD.  A doctor noted that the veteran 
was unemployable due to his severe symptoms of PTSD.  A 
separate hospitalization record dated in June 1994 included 
the notation that the veteran was hospitalized due to PTSD 
symptomatology.  The veteran reported that he served three 
tours of duty in Vietnam from 1969 to 1970 and from 1970 to 
1972.  He also reported that he had been a prisoner of war 
(POW) for eight months. 


The veteran was again hospitalized at a VA facility from July 
1994 to August 1994.  He reported that he served two tours of 
duty in Vietnam between 1969 and 1973.  He further reported 
that he was a POW for 8 months.  The pertinent diagnosis was 
PTSD.  

The veteran submitted a stressor statement in February 1995.  
He reported that his MOS was generator operator/technician 
but he served with a forward artillery unit and also 
performed reconnaissance duties.  He indicated that he was in 
Vietnam from February 1969 to January 1970, from April 1970 
to October 1970 and in 1972.  He noted that he was at landing 
zone (LZ) Hammon, Camp Fidel in late February or early March 
of 1969 when the camp was almost overrun.  He was in a long 
range patrol unit where he performed patrols which lasted 
three to five weeks at a time.  

During the patrols the veteran estimated that he encountered 
the enemy three times per week.  In the summer of 1969 he was 
serving with the 1st Field Forces, 713 Artillery, in the A 
Shau Valley.  He was on patrol with 15 men when a sergeant 
named Cartier was killed by a booby trap.  In July 1969, he 
reported that his right eye was blown out of its socket 
during a mortar attack.  He was treated by a combat medic and 
then medivaced to a medical facility at China Beach.  

In February 1969, the veteran reported that he witnessed the 
aftermath of a massacre.  He indicated that he was a POW at 
"Bien van Trahn Camp #2" in North Vietnam for eight months 
during his second tour of duty.  After he escaped from 
captivity he was treated at a hospital holding facility in 
Tokyo, Japan for three weeks.  The veteran reported that he 
could prove his POW status by contacting a former North 
Vietnamese Army Officer he had met who was supervisor at the 
camp at which the veteran alleged he was held captive.  

By statement dated in November 1997, the Social Security 
Administration reported that the veteran's Social Security 
claims folder had been destroyed.  

In February 1999, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) responded to the RO's 
request to verify the veteran's claimed in-service stressors.  
USASCRUR was able to document that in January 1970, the base 
camp at Phu Cat Airbase where the veteran's unit was located 
received rocket and mortar attacks.  USASCRUR was unable to 
verify the injury or death of a soldier named Cartier.  
USASCRUR was unable to verify that the veteran served two 
tours of duty in Vietnam or that the veteran was either 
wounded in action or a POW.  

As a result of the February 1999 correspondence from 
USASCRUR, the RO determined that the only in-service stressor 
the veteran was subjected to was being rocketed and mortared 
between January 4 and January 11, 1970 whiled stationed at 
Phu Cat Air Base.  

The report of a May 1999 VA PTSD examination has been 
associated with the claims file.  The examination was 
conducted by a board of two psychiatrists and was based on a 
review of the entire claims file and an interview with the 
veteran.  Reported stressors included being fired at by the 
enemy on numerous occasions; receiving an injury to the right 
eye during combat; being involved with the canoe-borne rescue 
of a downed airman, including one female noncombatant; and 
witnessing scenes of dead and mutilated soldiers.  

The examiners found that the veteran's accounts of his 
Vietnam experiences were strongly contradicted by the 
evidence included in the veteran's military records.  The 
examiners noted there was no evidence of record showing that 
the veteran was wounded in combat or of his being a POW.  
There also was no evidence of record confirming the veteran's 
claim that he was on patrol in the A Shau valley when a 
Sergeant Cartier was killed.  

Mental status examination revealed that while the veteran 
reported he had problems with insomnia, he did not mention 
nightmares except during his chief complaint.  He did not 
report any anxiety or fear related to his recollections of 
traumatic experiences in Vietnam.  

The veteran did not report recurrent intrusive recollections, 
recurrent distressing dreams, flashbacks, or distress from 
cues resembling his reported traumatic events.  He did not 
report avoidance or numbing.  He did report symptoms of 
increased arousal, including sleep disturbance, difficulty 
with anger, impaired concentration, and increased startle 
response.  

The assessment from the examination was that the objective 
evidence did not establish the veteran's exposure to life-
threatening events that precipitated intense fearfulness or 
helplessness during the period designated in-country as 
October 30, 1969 to January 18, 1970.  The diagnosis of PTSD 
was not present.  The Axis I diagnosis was impulse-control 
disorder not otherwise specified.  The examiners noted that 
in view of the numerous gross contradictions between the 
veteran's accounts of his military service as given to the 
examination board and elsewhere, the veteran's report cannot 
be relied upon in any fashion except when confirmed by the 
objective evidence.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence, in brief, shows that the veteran 
served in Vietnam during the period of hostilities there, 
that he reported he was exposed to stressors during such 
service, and that PTSD has been diagnosed by VA medical 
personnel.  In view of these findings, the Board has 
concluded that the veteran's claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a claim which is plausible.  

The Board is also satisfied that as a result of the August 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to the extent possible.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The Board finds that service connection is not warranted for 
PTSD.  There is no clear diagnosis of PTSD which has been 
linked to the veteran's period of service.  PTSD was 
diagnosed several times by competent VA medical personnel as 
shown on VA outpatient treatment and hospitalization records.  
The only stressors included on these treatment records 
consisted of the veteran witnessing dismembered soldiers 
being set on fire, having either two or three tours of duty 
in Vietnam and being a POW for eight months.  None of these 
stressors has been verified.  There is no evidence of record 
demonstrating that the examiners who made the diagnoses of 
PTSD had access to the veteran's claims file, or predicated 
their diagnoses on any verified in-service stressor.  The 
Board notes, the only in-service stressor which has been 
verified was the veteran's exposure to rocket and mortar 
attacks in January 1970.  

In contrast to the above is the May 1999 report by a board of 
two psychiatrists who examined the veteran and the entire 
claims folder.  These examiners found that the veteran did 
not have PTSD based upon a review of all the evidence of 
record.  It was the consensus of the two examiners that the 
correct diagnosis for the veteran's mental disorder was 
impulse control disorder not otherwise specified.  

The Board notes that one of the veteran's claimed in-service 
stressors has been confirmed by USASCRUR.  However, the Board 
also finds that the preponderance of the evidence is against 
the veteran's claim.  While PTSD has been previously 
diagnosed by several medical professionals, they did not have 
access to the veteran's entire claims file, and did not 
predicate their diagnoses on verified in service stressors.  

The Board places greater probative weight on the May 1999 VA 
examination wherein the examiners had access to the veteran's 
complete claims files.  The Board further notes that the May 
1999 VA examination opinion is of greater probative value 
than the VA outpatient treatment and hospitalization reports.  
The May 1999 evaluation was conducted for the specific 
purpose of determining the correct diagnosis, rather than for 
providing treatment.  

Also, the diagnosis was based on all of the evidence in the 
case file, as well as the results of the evaluation.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is 
based on review of the entire record is more probative than 
an opinion based on the veteran's reported history).  

Although a diagnosis of PTSD is deemed to be based on the 
appropriate diagnostic criteria, Cohen v. Brown, 10 Vet. 
App. at 140, the probative value of the medical opinion is, 
nonetheless, affected by the accuracy of the underlying 
assumptions upon which the opinion is based.  Reonal v. 
Brown, 5 Vet. App. 458 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  Of 
particular importance is the fact that the recent 
comprehensive examination of the veteran disclosed that PTSD 
was not present.  The evidentiary record is lacking in a 
diagnosis of PTSD corroborated by in-service verified 
stressors.

For these reasons the Board has determined that a clear 
diagnosis of PTSD has not been established.  The Board has 
considered the applicability of the regulation requiring that 
any reasonable doubt regarding service connection be resolved 
in the veteran's favor, and finds that reasonable doubt does 
not exist because there is not an equal balance of positive 
and negative evidence.  38 C.F.R. § 3.102 (1998).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

